Citation Nr: 1546985	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  13-21 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder as due to radiation exposure and/or asbestos.

2.  Entitlement to service connection for skin cancer as due to radiation exposure and/or asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to July 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in Jackson, Mississippi.  The Phoenix, Arizona RO has assumed the role of agency of original jurisdiction (AOJ).  

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in August 2013.  A transcript of the hearing is associated with the claims file.  

In October 2013 the Board remanded the claims to the RO/AMC for further development.  The requested development as to the claims adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDINGS OF FACT

1.  There is no credible evidence of in-service exposure to ionizing radiation.

2.  The Veteran had probable exposure to asbestos during service.

3.  The preponderance of the evidence shows that the Veteran does not have a thyroid condition that manifested in service or that is related to any incident of service, including exposure to ionizing radiation and/or asbestos.  

4.  The preponderance of the evidence shows that the Veteran does not have skin cancer that manifested in service or that is related to any incident of service, including exposure to ionizing radiation and/or asbestos.  


CONCLUSIONS OF LAW

1.  Criteria for service connection for a thyroid condition as due to either exposure to radiation and/or asbestos have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Criteria for service connection for skin cancer as due to either exposure to radiation and/or asbestos have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Multiple letters including those dated in April and September 2005, October 2011, May 2012 and June 2012 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  Private treatment records have been associated with the file, to the extent possible.  The Veteran has not indicated nor does the record show the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.

Additionally, during the appeal period, the Veteran was afforded VA skin and thyroid examinations in January 2014.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate.  Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained. 

Discussion of the Veteran's August 2013 videoconference hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues of entitlement to service connection for skin and thyroid cancer was identified.  Information was elicited from the Veteran concerning the etiology and onset of this disorders.  The nature of his exposure to radiation and asbestos was discussed as well. 

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims.  As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Legal Criteria

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in-service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); however, skin cancer and a thyroid condition are not qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain diseases for which presumptive service connection may be granted if they are manifested in a veteran who participated in a radiation- risk activity.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service-connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).

Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

A "radiation-exposed veteran" is one who, while serving on active duty or on active duty for training or inactive duty for training, participated in a radiation-risk activity.  "Radiation-risk activity" includes "onsite participation" in a test involving the atmospheric detonation of a nuclear device by the U.S. or a foreign nation.  38 U.S.C.A. § 1112(c)(3)(B)(i); 38 C.F.R. § 3.309(d)(3).  The occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 3.309(b)(i), (ii).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. 
 § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2) , the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) requires that colon cancer become manifest 5 years or more after exposure.  38 C.F.R. § 3.311(b)(5).

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  As the Veteran has essentially contented that his radiation exposure was related to atmospheric nuclear testing, development under 38 C.F.R. § 3.311(a)(2)(iii) is not necessary.  

With respect to claims involving asbestos exposure, there is no specific statutory guidance, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases, which has been incorporated into the VA Adjudication Procedure Manual.  See DVB CIRCULAR 21-88-8, Asbestos-Related Diseases (May 11, 1988); VA Adjudication Procedure Manual Rewrite M21-1MR, IV.ii.2.C.9.  The provisions stipulate that VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post service occupational and other asbestos exposure, and determine whether there is a relationship between any such asbestos exposure and the claimed disease.

Factual Background

The Veteran asserts entitlement to service connection for skin cancer and a thyroid condition as due to radiation or asbestos exposure.  Specifically, he contends exposure occurred while serving aboard the USS RICHARD B. ANDERSON where his duties consisted of making repairs on duct work which was made of asbestos and included handling "asbestos panels"  while making repairs.  In addition, the Veteran reported that in 1954, his ship was sent to Bikini Atoll, Marshall Islands area to take part in atmospheric nuclear testing.  He asserts that he was on deck when an explosion/detonation occurred about 40 miles away.  See Veteran's statement dated October 15, 2004, radiation risk activity information sheet received October 24, 2011 and congressional letter dated August 29, 2013.  

Service treatment records (STRs) are absent any diagnosis or findings of any skin or thyroid condition.  Notably, the Veteran has a normal skin, lymphatics and endocrine system upon exit examination in July 1955.  

The Veteran submitted various lay statements asserting a diagnosis of thyroid cancer and his wife submitted a statement in August 2013 also asserting the Veteran was diagnosed with a cancerous thyroid.  See e.g., Veteran's statement dated October 15, 2004 and VA Ionizing Radiation Registry Examination in March 2011.

In support of his claim, the Veteran submitted internet research including a history of the USS RICHARD B. ANDERSON (www.vietnamproject.ttu.edu/dd786) and an online news article titled "50 years later, nuclear blast felt on Bikini Atoll."  However, the information does not indicate the Veteran was exposed to radiation or asbestos.  Specifically, these materials did not place the Veteran or his unit at a nuclear test site or Bikini Atoll, Marshall Islands at any time.

In a May 2002 VA memo, the VA issued a Memorandum regarding asbestos-related claims (received following the November 2005 rating decision) which noted that based upon the Veteran's military occupation as an electrician's mate, he had "probable" exposure to asbestos during service.  

The RO contacted the National Personnel Records Center (NPRC) through the Personnel Information Exchange System (PIES) and requested ship deck logs.  The NPRC responded in March 2005 and indicated the records were located with the National Archives and Records Administration (NARA) Modern Military Records.

The RO contacted NARA and requested copies of deck logs for the USS RICHARD B. ANDERSON in 1954 to determine whether the ship was near Bikini Atoll during atomic testing.  In an October 2011 response, NARA stated that according to the Dictionary of American Naval Fighting Ships, USS Anderson (DD 411) was sunk at Bikini Atoll on July 1, 1946, during Operation Crossroads.  

The RO contacted NARA and inquired whether the USS RICHARD B. ANDERSON was near Bikini Atoll during the 1954 atomic tests to support the Veteran's claim.  In a December 2011 response, it was noted that after a review of deck logs, the ship was not near Bikini Atoll in 1954.

The RO contacted the Defense Threat Reduction Agency (DTRA) for verification of the Veteran's participation in a radiation risk activity.  The Veteran claimed participation in Operation IVY in 1952 or Operation CASTLE in 1954 while serving aboard the USS RICHARD B. ANDERSON (DD 786).  In a response received June 15, 2012, historical records did not document the Veteran's participation in atmospheric nuclear testing, as defined by VA.  During Operation IVY the USS RICHARD B. ANDERSON was assigned to patrol duties off the coast of Korea while in Japan which departed for return to the United States on December 2, 1952.  There were brief stops in Guam and Pearl Harbor, Hawaii prior to arriving in San Diego.  During Operation CASTLE the USS RICHARD B. ANDERSON was again conducting operations and patrols off the coast of Korea while based in Japan and departed for return to the United Stated on March 31, 1954.  There were stops at Midway Island and Pearl Harbor before arriving in San Diego.  

The United States Government conducted Operation WIGWAM.  In contrast to Operation CASTLE (which consisted of atmospheric testing), Operation WIGWAM was a deep water detonation in the Pacific Ocean approximately 500 miles southwest of San Diego from May 14-15, 1955.  Notably, during Operation WIGWAM, the USS RICHARD B. ANDERSON was at Mare Island Naval Shipyards undergoing overhaul, and during this time the Veteran detached and reported to the U.S. Naval station, San Francisco for temporary duty pending separation from service.  There was no indication in available historical records that the Veteran participated in atmospheric nuclear testing, or that the USS RICHARD B. ANDERSON supported such an operation during his service aboard.  Additionally, after careful search of available dosimetry data, there was no record of radiation exposure for the Veteran.  

In an email dated June 23, 2012, the Veteran argued that the DTRA response was wrong.  He recalled that they departed Japan in the early part of November and was sent to the Marshall Islands to ensure that no outside ships were allowed near Bikini.  He also knew "for certain" that he was assigned in late November to act as one of a string of ships across the Pacific to act as a plan guard when the then-President Eisenhower flew to Korea.  According to all of the historical records, that flight took place on November 29, 1952, thus making it impossible for the USS RICHARD B. ANDERSON to have left Japan on December 2, 1952.

In response to the Veteran's email inquiry, DTRA issued a letter dated June 26, 2012.  It stated that the USS RICHARD B. ANDERSON (DD 786) was conducting operations as a unit Task Force 77 off the east coast of Korea from November 1-25, 1952.  The ship moored at Yokosuka, Japan, from November 6, 1952 until December 2, 1952 when it departed Japan for San Diego, California via Guam and Pearl Harbor.  The ship arrived at Guam on December 8 and departed later that day for Pearl Harbor, Hawaii.  The ship arrived at Pearl Harbor and December 15 and again departed that day.  It arrived at San Diego at December 20 where it remained through early 1953.  The response explicitly stated that the ship did not go to the Marshall Islands through the end of July 1953.  

The Veteran again argued that the DTRA response was contradictory.  Specifically the statement that the USS RICHARD B. ANDERSON conducted operations as a unit of task force 77 off the coast of Korea from November 1-25, 1952 but also stated that the ship Moored at Yokosuka Japan from November 6-December 2, 1952 when it departed Japan for San Diego.  He further stated deck logs were in error.  See Veteran's statement received November 5, 2011.  

The Veteran was afforded a VA Ionizing Radiation Registry Examination in March 2011.  The Veteran reported exposure in 1952 at the Bikini Islands.  He was on deck of a destroyer wearing protective glasses when a bomb went off, he thinks 40 miles from ground zero.  He didn't know whether it was atmospheric or underwater explosion but he witnessed a cloud which was in the area two days.  He did not think the ship went closer to ground zero than that.  The ship was washed down afterward and he didn't recall anyone getting sick afterward.  The Veteran reported a history of skin and thyroid cancer which was noted to be on the list of presumptive cancers related to ionizing radiation.  Filing claims was discussed.  The Veteran was mostly interested in finding out whether his cancer was specifically related to his exposures.  It was explained that the information was not readily available especially because it did not sound like the Veteran was given a dosimetry badge when on ship and witnessing exposing and time frame for current cancers, it was stated that it "may or may not be related."  

The Veteran testified at a Board hearing in August 2013 regarding his asserted exposure to radiation and asbestos.  He was 40 miles from Bikini Atoll and watched a mushroom cloud after the bomb went off.  He noted he had his entire thyroid removed because it was malignant in the late 1970s.  His thyroid condition had an onset shortly before his surgery in the 1970s.  The Veteran's skin cancer was ongoing and the first instance was after his open heart surgery in 2000.  He testified that doctors attributed the condition to asbestos exposure.  

The Veteran was afforded a VA examination in January 2014 to address his skin and thyroid claims.  The VA examiner diagnosed the Veteran with squamous cell carcinoma from 2001 and a euthyroid multinodular goiter from 2013.  

The 2014 VA examiner provided a negative nexus opinion between skin cancer and service.  The VA examiner noted that the Veteran was an electrician's mate in the military and was considered to have had "probable exposure" to asbestos in the military.  The record showed the Veteran was not currently diagnosed with a skin or thyroid condition related to asbestos.  There was no report of ionizing radiation exposure during service found in the Veteran's record.  The Veteran's first documented skin cancer was in 2001 at 69 years old, 46 years after leaving military service.  Medical literature did not support the contention for service connection.  The Veteran's skin cancer was not related to active service including asbestos or ionizing radiation exposure.  

The 2014 VA examiner provided a negative nexus opinion between a thyroid condition (claimed as thyroid cancer) and service.  The VA examiner noted that the Veteran was an electrician's mate in the military and was considered to have had "probable exposure" to asbestos in the military.  The record showed the Veteran was not currently diagnosed with a skin or thyroid condition related to asbestos.  There was no report of ionizing radiation exposure during service found in the Veteran's record.  The Veteran's record did not contain documented thyroid cancer; he was diagnosed with a benign multinodular goiter with normal thyroid function tests.  Medical literature did not support the contention for service connection.  The Veteran's skin cancer was not related to active service including asbestos or ionizing radiation exposure.  The Veteran's benign multinodular goiter was less likely than not related to active service including asbestos or ionizing radiation exposure. 

VA treatment records reflect thyroid problems and skin cancer but do not contain any opinions regarding a nexus.  


Analysis

The Veteran asserts entitlement to service connection for skin cancer and a thyroid condition as due to exposure to ionizing radiation and/or asbestos exposure.  

The Veteran has a diagnosis of squamous cell carcinoma from 2001 and a euthyroid multinodular goiter.  See January 2014 VA skin and thyroid examinations and private treatment record dated December 11, 2001.  Regardless of whether the Veteran has a diagnosis of a thyroid cancer, entitlement to service connection is not warranted.  

Although skin and thyroid cancer are considered radiogenic diseases under 38 C.F.R. § 3.311(b)(2), the Veteran does not meet the criteria for qualification as a "radiation-exposed" Veteran under 38 C.F.R. § 3.309(d).  To be considered a "radiation-exposed" Veteran, a Veteran must have participated in a "radiation-risk activity," such as on-site participation in a test involving the atmospheric detonation of a nuclear device.  Id.  The Veteran contends that his skin cancer and thyroid condition is the result of exposure to ionizing radiation due to a detonation which occurred 40 miles away near Bikini Atoll, under either Operation IVY or Operation CASTLE, as discussed in detail above.  However, DTRA provided several letters indicating the Veteran did not participate atmospheric nuclear testing.  In light of the foregoing, the Board concludes that the Veteran is not a "radiation-exposed" veteran, as defined by VA.  In so holding, the Board finds the service records and response from the DTRA more probative than the Veteran's statements.  As Veteran is not considered a radiation-exposed Veteran, the provisions of 38 C.F.R. § 3.309(d) are not applicable in this case.

The preponderance of the evidence also reflects that the Veteran was not exposed to ionizing radiation during service; thus, the provisions of 38 C.F.R. § 3.311 are not applicable in this case.  Although the Veteran has submitted lay statements to the effect that the Veteran was exposed to radiation while serving aboard the USS RICHARD B. ANDERSON in 1952 or 1954, after a search of available dosimetry data, no record of the Veteran being exposed to radiation was found by DTRA. The evidence in this case is against a finding that the Veteran was exposed to ionizing radiation during his military service.

While Operation IVY arguably involved underwater nuclear testing rather than atmospheric nuclear testing, the Board has considered whether referral to the Under Secretary for Health under 38 C.F.R. § 3.311(a)(2)(iii) is required.  However, as noted above, the weight of the evidence indicates that the Veteran did not participate in nuclear testing during Operation IVY as his ship was not present during the testing.  Without such participation, referral to the Under Secretary for Health is not necessary.  

While none of the provisions relevant to exposure to radiation are applicable in this case, the Board must also determine whether skin cancer or a thyroid condition is shown related to service to include as due to asbestos exposure.  See Combee, 34 F.3d at 1043.  

The Board finds the probative medical evidence simply fails to establish a nexus between the Veteran's military service, to include as due to asbestos exposure and his current skin cancer and thyroid condition.  

As noted above, the Veteran had active service from August 1951 to July 1955.  The Veteran's military personnel file indicates service on the USS RICHARD B. ANDERSON.  The Veteran's DD-214 indicates that he had a related civil occupation of a ship electrician.  The Board notes that based on the Veteran's MOS, exposure to asbestos was "probable" in-service.  Thus, exposure to asbestos is conceded.  

However, there is no competent evidence in the record of a possible nexus between the Veteran's skin cancer, thyroid condition and his service, to include asbestos exposure.  None of the Veteran's post service treatment records suggest that there might have been such a nexus.  The Veteran has not submitted any clinical or textual medical evidence even suggesting that the Veteran's skin cancer or thyroid condition might have been related to his service or in-service asbestos exposure.  Significantly, negative nexus opinions were provided by the January 2014 VA examiner.

As noted above, the totality of the evidence fails to show that the onset of skin cancer or a thyroid condition occurred during the Veteran's service.  No medical professional has reported that the onset of skin cancer or a thyroid condition began during the Veteran's military service.  Indeed, the Veteran does not contend such.  Rather the Veteran contends that exposure to asbestos caused the later diagnosed skin cancer and thyroid condition.  

The Board has closely reviewed the Veteran's own lay statements that relate the Veteran's skin cancer and thyroid condition to his exposure to radiation and asbestos in service.  The Board finds that they are not competent (and probative) evidence in the matter of a nexus between the Veteran's skin cancer, thyroid condition and his service, including any alleged radiation and asbestos exposure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board.)  Skin cancer and a thyroid condition are not [simple] conditions identifiable by lay observation; the Veteran is not reporting a contemporaneous (in service or proximate thereto) diagnosis; and he does not describe symptoms (in or proximate to service) that support a later diagnosis.  The matter of a nexus between skin cancer, a thyroid condition (which involves insidious processes) and radiation exposure in a particular case requires expertise (to include familiarity with scientific studies) which the Veteran is not shown (and does not claim) to have.  Significantly, he does not cite to a supporting medical opinion or medical literature.

In conclusion, considering the lay and medical evidence in this case, the preponderance of the evidence is against the claim for service connection for skin cancer and a thyroid condition, on multiple bases as articulated above, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for skin cancer is denied.

Entitlement to service connection for a thyroid condition is denied.  


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


